          Case 5:21-cv-00730-F Document 9 Filed 07/30/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


DUSTIN WINKLER and JODI             )
WINKLER, as next friends of M.W., a )
minor,                              )
                                    )
   Plaintiffs,                      )
                                    )
-vs-                                )            Case No. CIV-21-0730-F
                                    )
SAEXPLORATION SEISMIC               )
SERVICES, LLC and FRANCISCO         )
JAVIER GARCIA,                      )
                                    )
   Defendants.                      )

                                      ORDER

      Defendants have filed a notice of a constitutional question. Doc. no. 8. The
notice states that defendants are challenging the constitutionality of 23 O.S. § 9.1.
According to their answers (doc. nos. 6, 7), defendants allege that Oklahoma’s
punitive damages statute is unconstitutional under various provisions in the United
States Constitution and the Oklahoma Constitution.
      The State of Oklahoma is not a party to this action. The subject matter of the
constitutional issue affects the public interest. Title 28 U.S.C. § 2403 and Rule 5.1,
Fed. R. Civ. P., require the court to certify the above facts to the Attorney General
of the State of Oklahoma, and the court hereby does so. See, State of Oklahoma v.
Pope, 516 F.3d 1214 (10th Cir. 2008) (remanding where notice not given to United
States Attorney General).
      Accordingly, if he wishes to do so, the Oklahoma State Attorney General is
granted leave to intervene in this action for purposes of presenting evidence and
             Case 5:21-cv-00730-F Document 9 Filed 07/30/21 Page 2 of 2




argument on the constitutional challenge raised by the defendants. The State
Attorney General may intervene within sixty days of the date of this order.
        The clerk is DIRECTED to provide the State Attorney General with a copy
of this order, a copy of defendants’ notice of constitutional question (doc. no. 8), a
copy of defendants’ answers (doc. nos. 6, 7), and a copy of the court’s docket sheet
in this action as it now stands. The clerk shall file the transmission email.
        IT IS SO ORDERED this 30th day of July, 2021.




21-0730p002.docx




                                          2
